DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Yeates (US 20120017899 A1) and Karamanos (US 20070262162 A1).
Regarding claim 1, Jahn discloses a gas line for a gas appliance, the gas line comprising; 
a main portion (17) defined as a portion of a tube and having a first nominal inside diameter; and 
an orifice portion (14) defined as a portion of a tube extending to an open end (the open end of passage 16) and being adjacent the main portion, the orifice portion having a second nominal inside diameter (16) less than the first nominal inside diameter, wherein the orifice has a circular cross-sectional shape proximate the open end such that the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion.  

Jahn fails to disclose:
wherein the orifice portion is a spun metal component that is integrally formed with the main portion, and wherein the first nominal inside diameter is narrowed to the second nominal inside diameter with a curved inside surface having an S-shape defining a circular cross-sectional shape proximate the main portion and a circular cross-sectional shape proximate the open end such that the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion.

Yeates teaches the technique of having a smaller diameter orifice portion (a, see annotated Figure below) of a gas conduit that is integrally formed with a larger diameter main portion (b) of the gas conduit, wherein the first nominal inside diameter (of the main portion) is narrowed to the second nominal inside diameter (of the orifice portion) with a curved inside surface having an S-shape defining a circular cross-sectional shape proximate the main portion and a circular cross-sectional shape proximate the open end such that the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion
Yeates teaches or suggests this assembly to permit easy connection with another tube (para. 114), and to reduce pressure/flow loss through the orifice (suggested in para. 113).  Moreover, as shown by the figures, no separate fitting is needed for connecting the main portion with the orifice; therefore, Yeates is pertinent to the problem faced by the inventor (see para. 2 of the present specification).

    PNG
    media_image1.png
    397
    645
    media_image1.png
    Greyscale

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion is integrally formed with the main portion, and wherein the first nominal inside diameter is narrowed to the second nominal inside diameter with a curved inside surface having an S-shape defining a circular cross-sectional shape proximate the main portion and a circular cross-sectional shape proximate the open end such that the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion.
The modification provides a couple benefits.  First, the modification eliminates the need to pressure-fit the orifice portion with the main portion.  Eliminating the pressure-fit creates a leakproof connection that would prevent gas from leaking out of the gas line and into the mixing chamber (12), or room in which the gas appliance is located.  Second, Jahn discloses a sharp transition between the main portion and the orifice portion.  This sharp transition would cause a pressure drop in the gas flow.  Having a smooth aerodynamically S-shape transition would remedy this issue. The resulting modification would produce a stronger and more stable flame because of the increase in gas pressure in the gas line.

Karamanos teaches using spin metal fabrication for forming a copper tube (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Jahn wherein the orifice portion and main portion are a spun metal component (copper) that is integrally formed with the main portion since metal spinning is a known fabrication method for forming customized tubular shapes.  

Regarding claims 5, 13, Jahn suggests based on the figure wherein the second nominal inside diameter is less than half of the first nominal inside diameter.  
Regarding claims 6, 14, modified Jahn discloses wherein the main portion and orifice portion are formed from a copper material (see para. 53 of Karamanos).   
Regarding claim 7, modified Jahn discloses a gas powered appliance comprising;
the gas line of claim 1; and b) a mixing chamber (Jahn, 12) defining an opening (center opening), wherein the gas line orifice portion extends through the opening into the internal volume of the mixing chamber (Jahn, see Figure).  
Regarding claim 10, Jahn discloses wherein the mixing chamber includes a second opening (20) for receiving combustion air.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) view of Yeates (US 20120017899 A1) and Karamanos (US 20070262162 A1), as applied to claim 1, and further in view of Crompton (US 20120284994 A1).
Regarding claim 9, Jahn fails to disclose wherein the mixing chamber includes a plurality of flanges extending radially inward into the opening, the plurality of flanges engaging with the gas line to retain the gas line to the mixing chamber.  
However, Crompton teaches the technique of using flanges to retain a pipe in place within an opening.  Specifically, Crompton teaches a pipe fitting comprising an opening, wherein a plurality of flanges (teeth 19, Fig. 2) extend radially inward into the opening, the plurality of flanges engaging with a pipe to retain the pipe to the opening (para. 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to apply the technique taught by Crompton to the mixing chamber of Jahn such that the mixing chamber includes a plurality of flanges extending radially inward into the opening, the plurality of flanges engaging with the gas line to retain the gas line to the mixing chamber.  The motivation to combine is so that the gas line can be securely attached to the mixing chamber without loosening over time.  
Claims 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Yeates (US 20120017899 A1).
Regarding claim 15, Jahn discloses a gas line for a gas appliance, the gas line comprising: 
a cylindrical main portion (17) defined as a portion of a tube and having a first nominal inside diameter; and 3S/N 17/029349 
a cylindrical orifice portion (14) defined as a portion of a tube extending to an open end and being adjacent the main portion (Figure), the cylindrical orifice portion having a second nominal inside diameter (16) less than the first nominal inside diameter

Jahn fails to disclose: 
wherein the cylindrical orifice portion and the cylindrical main portion are integrally formed from a common tube section, wherein the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion.

Yeates teaches the technique of having a smaller diameter cylindrical orifice portion (a, see annotated Figure below) of a gas conduit that is integrally formed with a larger diameter cylindrical main portion (b) of the gas conduit, wherein the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion.
Yeates teaches or suggests this assembly to permit easy connection with another tube (para. 114), and to reduce pressure/flow loss through the orifice (suggested in para. 113).  Moreover, as shown by the figures, no separate fitting is needed for connecting the main portion with the orifice; therefore, Yeates is pertinent to the problem faced by the inventor (see para. 2 of the present specification).

    PNG
    media_image1.png
    397
    645
    media_image1.png
    Greyscale

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the cylindrical orifice portion and the cylindrical main portion are integrally formed from a common tube section, wherein the open end has an outer surface that is smaller in every dimension relative to an outer surface of the main portion.
The modification provides a couple benefits.  First, the modification eliminates the need to pressure-fit the orifice portion with the main portion.  Eliminating the pressure-fit creates a leakproof connection that would prevent gas from leaking out of the gas line and into the mixing chamber (12), or room in which the gas appliance is located.  Second, Jahn discloses a sharp transition between the main portion and the orifice portion.  This sharp transition would cause a pressure drop in the gas flow.  Having a smooth aerodynamically S-shape transition would rectify this issue. The resulting modification would produce a stronger and more stable flame because of the increase in gas pressure in the gas line.

Regarding claim 16, Jahn fails to disclose wherein the gas line is formed from a metal material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use metal for gas supply lines (note: Applicant did not traverse the official notice; therefore, the statement is taken to be admitted prior art).  Moreover, it would have been obvious wherein the main portion and orifice portion are formed from a metal since metals are cheap, lightweight, and has a long history of dependable usage for gas lines.  
Regarding claim 17, Jahn fails to disclose wherein the gas line is formed from a copper material.  However, the Examiner is taking Official Notice that it is well-known and common knowledge to use copper for gas supply lines (note: Applicant did not traverse the official notice; therefore, the statement is taken to be admitted prior art).  Moreover, it would have been obvious wherein the gas line is formed from copper since copper is cheap, lightweight, and has a long history of dependable usage for gas lines.  
Regarding claims 19, modified Jahn discloses wherein the orifice portion includes a tapered portion transitioning the tube from the first nominal inside diameter to the second nominal inside diameter (see Yeates).  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahn (US 2855034 A) in view of Yeates (US 20120017899 A1), as applied to claim 15, and further in view of Karamanos (US 20070262162 A1).
Regarding claim 18, Jahn fails to disclose wherein the orifice portion is a spun metal portion of the tube.  However, Karamanos teaches using spin metal fabrication for forming a copper tube (para. 53).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Jahn wherein the orifice portion is a spun metal portion of the tube since metal spinning is a known fabrication method for forming customized tubular shapes.  



Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they do not apply to any of the current rejections. 






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762